DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/21, 03/16/22 and 08/18/22 have been acknowledged and considered by the examiner.

The examiner notes, however, that the 11/18/21 submission, contains a high volume of design applications without any significance to the prosecution of this application.  Further, it is noted that non-material and cumulative documents do not need to be submitted.  The submission of a large number of irrelevant documents may be understood to be an attempt to impose an unnecessary burden on the office and avoid any decision making or review of the cited applicant.  This type of burden unnecessarily limits the time available for meaningful prosecution and should be avoided. As such, it is noted that the documents were not given a meaningful review and any known relevance of the documents should be particularly pointed out to the examiner. 

Claim Interpretation
Regarding claims 2, 10 and 18, the claims recite alternative language, i.e. using the term “at least one of” and “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Louis et al. (U.S. 2014/0279066 A1) in view of Robson (U.S. 2011/0219310 A1) and further in view of Lee et al. (U.S. 2008/0030496 A1).
Regarding claim 1, Louis discloses a computer-implemented method comprising:
receiving a request from a user of a social networking system to participate in a discovery service designed to facilitate connections between users of the social networking system who share common attributes (preference/criteria) (see Louis; paragraphs 0033, 0038 and 0045; Louis discloses connections between users of a social networking system.  A user submits a request to identify a set of candidate users.  The candidate users may be both members of the social networking system and/or a third party service, e.g. dating service.  The candidate users are identified/selected based on matching preferences/criteria of the user, e.g. single, location, life experiences, etc.);
obtaining at least one desired user attribute (preference/criteria) for new user connections (see Louis; paragraphs 0033, 0038 and 0045; Louis discloses the user’s request indicates a specified set of preference/criteria, i.e. “user attribute”, to be met in order to identify a candidate user for a connection with the user);
identifying at least one additional user (candidate user) of the social networking system who is both a participant in the discovery service and who also possesses the desired user attribute (preference/criteria) (see Louis; paragraphs 0033, 0038 and 0046; Louis discloses identification of a set of candidate users that match the preferences supplied by the request.  The candidate user is also a member of the social network and/or dating service); and 
The examiner submits that Louis discloses “a discovery service of the social networking system” by facilitating introductions between the user and candidate user using a connector member, e.g. member of the social network, in which the candidate user is identified based on relationship status (see Louis; paragraphs 0023, 0033 and 0045).  In other words, in Louis a user is able to connect with, i.e. for dating purposes, a candidate user via a common friend of the social network.  Therefore, the connecting/discovery service, e.g. a dating service, is provided by the social network system.  Nonetheless, to help expedite the prosecution the examiner provides Robson. 
In analogous art, Robson discloses a discovery service of the social networking system (see Robson; paragraph 0047; Robson discloses a user accesses a dating system through a social network website).
One of ordinary skill in the art would have been motivated to combine Louis and Robson because they both disclose features for a dating service using social networking, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate accessing a dating service through a social network website as taught by Robson into the system of Louis in order to provide the benefit of efficiency by allowing less use of resources.  In particular, the system of Louis will include the dating service/application as part of the social networking system, i.e. one entity, rather than a third party service (see Louis; paragraphs 0024 and 0033).
While Louis discloses identification of a set of candidate users that match the preferences supplied by a request and the candidate users are also a member of the social network service and/or dating service (see Louis; paragraph 0033), as discussed above, and further a GUI displaying information about the candidate user, such as, a profile picture (see Louis; paragraphs 0041, 0047 and Figure 6), the combination of Louis and Robson does not explicitly disclose when representing a social media post generated by the additional user within a user interface of the social networking system, presenting an interface affordance associated with the social media post that visually distinguishes the social media post from an additional social media post generated by another user of the social networking system who is excluded from a set of users who are participants in the discovery service.
In analogous art, Lee discloses when representing a social media post generated by the additional user within a user interface of the social networking system, presenting an interface affordance associated with the social media post that visually distinguishes the social media post from an additional social media post generated by another user of the social networking system who is excluded from a set of users who are participants in the discovery service (see Lee; paragraphs 0037, 0055, 0056, 0077 and 0080; Lee discloses avatars being displayed for members who have posted blogs, i.e. “social media post”, to a particular website or webpage.  The avatar display system provides avatar frames according to different member status or activities.  The frames may include different color lines, outlining, etc.  Different parameters may be used to filter displaying of the avatars and any combination of the different filtering may be used.  For example, avatars of members in a user contact list may be highlighted in a distinguishing manner from other displayed avatars, such as, avatars for women that live within 20 miles of the user.  In other words, posted blogs including avatars of members that are in the user’s contact list, i.e. claimed “another user of the social networking system who is excluded from a set of users who are participants in the discovery service”, are visually different than posted blogs including avatars of members in a discovery service, e.g. women that live within 20 miles, , i.e. the “additional user” and the “users who are participants in the discovery service”, such as displaying different color lines or outlining, i.e. “interface affordance associated with the social media post that visually distinguishes”). 
One of ordinary skill in the art would have been motivated to combine Louis, Robson and Lee because they all disclose features for a discovery service using social networking, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate highlighting avatars as taught by Lee into the combined system of Louis and Robson in order to provide the benefit of efficiency by allowing a user to distinguish users from other users.
Regarding claim 2, the combination of Louis, Robson and Lee discloses all the limitations of claim 1, as discussed above, and further, the combination of Louis, Robson and Lee clearly discloses wherein presenting the interface affordance to the user when representing the social media post within the user interface of the social networking system comprises presenting the interface affordance to the user when representing the social media post generated by the additional user within at least one of: 
a content feed interface of the social networking system (see Louis; paragraphs 0041 and 0052; Louis discloses that one or more GUI screens are generated and that wall posts may be displayed); 
a group interface of the social networking system; 
a search interface of the social networking system (see Louis; paragraphs 0038, 0042 and 0046; Louis discloses identification of a set of candidate users that match preferences and presenting them.  Further, the GUI screen can be used to assign filter criteria to the preference set.  As such, the interface is used as a search interface since filter criteria may be added that would provide the candidate users based on the filter criteria); or 
a comment interface of the social networking system (see Louis; paragraphs 0041, 0056 and 0061; Louis discloses multiple GUI screens for displaying information.  Further, users are able to comment on posts). 
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “content feed interface”, “search interface” and “comment interface” alternatives).
Regarding claim 3, the combination of Louis, Robson and Lee discloses all the limitations of claim 1, as discussed above.  Further, the combination of Louis, Robson and Lee clearly discloses wherein:
the discovery service comprises a dating service of the social networking system (see Louis; paragraphs 0024, 0033, 0038 and 0039; Louis discloses that the user’s preference/criteria is for the candidate user to be a participant in the third-party service, such as a dating service, and therefore the user is a participant; and Robson discloses “a dating service of the social networking system”; see Robson; paragraph 0047; Robson discloses a user accesses a dating system through a social network website); and
the additional user (candidate user) is also a participant in the dating service of the social networking system (see Louis; paragraphs 0024, 0033, 0038 and 0039; Louis discloses that both the user and candidate user(s) are participants in the dating service; and Robson discloses “a dating service of the social networking system”; see Robson; paragraph 0047; Robson discloses a user accesses a dating system through a social network website).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 6, the combination of Louis, Robson and Lee discloses all the limitations of claim 3, as discussed above, and further the combination of Louis, Robson and Lee clearly discloses the receiving  a selection of the additional user from the user (see Louis; paragraphs 0043 and 0047; Louis discloses that the user sends an introduction request that identifies a specific candidate.  Also, the user may contact the candidate user directly); and
presenting at least one set of information associated with the dating service and the additional user to the user in response to receiving the selection of the additional user (see Louis; paragraphs 0043, 0044 and 0046; Louis discloses profile information, i.e. “one set of information” is given about the candidate user in regards to the dating service.  Further, even after identifying a specific candidate user the user is able to find out more information about the specific candidate user.  Therefore, the more information would include profile type information since it is information about the candidate user).
Regarding claim 7, the combination of Louis, Robson and Lee discloses all the limitations of claim 1, as discussed above, and further the combination of Louis, Robson and Lee clearly discloses the computer-implemented method further comprises receiving, from the additional user, permission to indicate to users of the social networking system who are participants in the discovery service and who also possess the desired user attribute that the additional user (candidate) is also a participant in the discovery service and that the additional user (candidate) also possesses the desired user attribute (see Louis; paragraphs 0038 and 0039; Louis discloses a permission module that identifies permissions set by each member, as such, the candidate users being members of the discovery service and identified based on matching preferences); and
identifying the additional user (candidate) is based on the permission received from the additional user (candidate) (see Louis; paragraphs 0038 and 0039; Louis discloses identification of the candidate users and permission being set).
Regarding claim 8, the combination of Louis, Robson and Lee discloses all the limitations of claim 1, as discussed above, and further, the combination of Louis, Robson and Lee clearly discloses receiving an additional request from the user to hide the interface affordance (see Louis; paragraphs 0023, 0034, 0039 and 0048; Louis discloses privacy settings on information of the users, such as profile information.  Further, permission information regarding participation.  As such, when a user applies setting for privacy the information will not show); and 
hiding the visual indication in response to receiving the additional request (see Louis; paragraphs 0023, 0034, 0039 and 0048).
Regarding claims 9 and 17, Louis discloses a computer-implemented method and system comprising:
receiving a request from a user of a social networking system to participate in a discovery service designed to facilitate connections between users of the social networking system who share common attributes (preference/criteria) (see Louis; paragraphs 0033, 0038 and 0045; Louis discloses connections between users of a social networking system.  A user submits a request to identify a set of candidate users.  The candidate users may be both members of the social networking system and/or a third party service, e.g. dating service.  The candidate users are identified/selected based on matching preferences/criteria of the user, e.g. single, location, life experiences, etc.);
obtaining at least one desired user attribute (preference/criteria) for new user connections (see Louis; paragraphs 0033, 0038 and 0045; Louis discloses the user’s request indicates a specified set of preference/criteria, i.e. “user attribute”, to be met in order to identify a candidate user for a connection with the user);
identifying at least one additional user (candidate user) of the social networking system who is both a participant in the discovery service and who also possesses the desired user attribute (preference/criteria) (see Louis; paragraphs 0033, 0038 and 0046; Louis discloses identification of a set of candidate users that match the preferences supplied by the request.  The candidate user is also a member of the social network and/or dating service); and 
The examiner submits that Louis discloses “a discovery service of the social networking system” by facilitating introductions between the user and candidate user using a connector member, e.g. member of the social network, in which the candidate user is identified based on relationship status (see Louis; paragraphs 0023, 0033 and 0045).  In other words, in Louis a user is able to connect with, i.e. for dating purposes, a candidate user via a common friend of the social network.  Therefore, the connecting/discovery service, e.g. a dating service, is provided by the social network system.  Nonetheless, to help expedite the prosecution the examiner provides Robson. 
In analogous art, Robson discloses a discovery service of the social networking system (see Robson; paragraph 0047; Robson discloses a user accesses a dating system through a social network website).
One of ordinary skill in the art would have been motivated to combine Louis and Robson because they both disclose features for a dating service using social networking, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate accessing a dating service through a social network website as taught by Robson into the system of Louis in order to provide the benefit of efficiency by allowing less use of resources.  In particular, the system of Louis will include the dating service/application as part of the social networking system, i.e. one entity, rather than a third party service (see Louis; paragraphs 0024 and 0033).
While Louis discloses identification of a set of candidate users that match the preferences supplied by a request and the candidate users are also a member of the social network service and/or dating service (see Louis; paragraph 0033), as discussed above, and further a GUI displaying information about the candidate user, such as, a profile picture (see Louis; paragraphs 0041, 0047 and Figure 6), the combination of Louis and Robson does not explicitly disclose when representing a social media post generated by the additional user within a user interface of the social networking system, presenting an interface affordance associated with the social media post that visually distinguishes the social media post from an additional social media post generated by another user of the social networking system who does not possess the desired user attribute.
In analogous art, Lee discloses when representing a social media post generated by the additional user within a user interface of the social networking system, presenting an interface affordance associated with the social media post that visually distinguishes the social media post from an additional social media post generated by another user of the social networking system who is excluded from a set of users who are participants in the discovery service (see Lee; paragraphs 0037, 0055, 0056, 0077 and 0080; Lee discloses avatars being displayed for members who have posted blogs, i.e. “social media post”, to a particular website or webpage.  The avatar display system provides avatar frames according to different member status or activities.  The frames may include different color lines, outlining, etc.  Different parameters may be used to filter displaying of the avatars and any combination of the different filtering may be used.  For example, avatars of members in a user contact list may be highlighted in a distinguishing manner from other displayed avatars, such as, avatars for women that live within 20 miles of the user.  In other words, posted blogs including avatars of members that are in the user’s contact list, i.e. claimed “another user of the social networking system who does not possess the desired user attribute”, are visually different than posted blogs including avatars of members in a discovery service, e.g. women that live within 20 miles, , i.e. the “additional user” and the “users who are participants in the discovery service”, such as displaying different color lines or outlining, i.e. “interface affordance associated with the social media post that visually distinguishes”). 
One of ordinary skill in the art would have been motivated to combine Louis, Robson and Lee because they all disclose features for a discovery service using social networking, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate highlighting avatars as taught by Lee into the combined system of Louis and Robson in order to provide the benefit of efficiency by allowing a user to distinguish users from other users.
Regarding claims 10 and 18, the combination of Louis, Robson and Lee discloses all the limitations of claims 9 and 17, as discussed above, and further, the combination of Louis, Robson and Lee clearly discloses wherein presenting the interface affordance to the user when representing the social media post within the user interface of the social networking system comprises presenting the interface affordance to the user when representing the social media post generated by the additional user within at least one of: 
a content feed interface of the social networking system (see Louis; paragraphs 0041 and 0052; Louis discloses that one or more GUI screens are generated and that wall posts may be displayed); 
a group interface of the social networking system; 
a search interface of the social networking system (see Louis; paragraphs 0038, 0042 and 0046; Louis discloses identification of a set of candidate users that match preferences and presenting them.  Further, the GUI screen can be used to assign filter criteria to the preference set.  As such, the interface is used as a search interface since filter criteria may be added that would provide the candidate users based on the filter criteria); or 
a comment interface of the social networking system (see Louis; paragraphs 0041, 0056 and 0061; Louis discloses multiple GUI screens for displaying information.  Further, users are able to comment on posts). 
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “content feed interface”, “search interface” and “comment interface” alternatives).
Regarding claims 11 and 19, the combination of Louis, Robson and Lee discloses all the limitations of claims 9 and 17, as discussed above.  Further, the combination of Louis, Robson and Lee clearly discloses wherein:
the discovery service comprises a dating service of the social networking system (see Louis; paragraphs 0024, 0033, 0038 and 0039; Louis discloses that the user’s preference/criteria is for the candidate user to be a participant in the third-party service, such as a dating service, and therefore the user is a participant; and Robson discloses “a dating service of the social networking system”; see Robson; paragraph 0047; Robson discloses a user accesses a dating system through a social network website); and
the additional user (candidate user) is also a participant in the dating service of the social networking system (see Louis; paragraphs 0024, 0033, 0038 and 0039; Louis discloses that both the user and candidate user(s) are participants in the dating service; and Robson discloses “a dating service of the social networking system”; see Robson; paragraph 0047; Robson discloses a user accesses a dating system through a social network website).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 14, the combination of Louis, Robson and Lee discloses all the limitations of claim 11, as discussed above, and further the combination of Louis, Robson and Lee clearly discloses the receiving  a selection of the additional user from the user (see Louis; paragraphs 0043 and 0047; Louis discloses that the user sends an introduction request that identifies a specific candidate.  Also, the user may contact the candidate user directly); and
presenting at least one set of information associated with the dating service and the additional user to the user in response to receiving the selection of the additional user (see Louis; paragraphs 0043, 0044 and 0046; Louis discloses profile information, i.e. “one set of information” is given about the candidate user in regards to the dating service.  Further, even after identifying a specific candidate user the user is able to find out more information about the specific candidate user.  Therefore, the more information would include profile type information since it is information about the candidate user).
Regarding claim 15, the combination of Louis, Robson and Lee discloses all the limitations of claim 9, as discussed above, and further the combination of Louis, Robson and Lee clearly discloses the computer-implemented method further comprises receiving, from the additional user, permission to indicate to users of the social networking system who are participants in the discovery service and who also possess the desired user attribute that the additional user (candidate) is also a participant in the discovery service and that the additional user (candidate) also possesses the desired user attribute (see Louis; paragraphs 0038 and 0039; Louis discloses a permission module that identifies permissions set by each member, as such, the candidate users being members of the discovery service and identified based on matching preferences); and
identifying the additional user (candidate) is based on the permission received from the additional user (candidate) (see Louis; paragraphs 0038 and 0039; Louis discloses identification of the candidate users and permission being set).
Regarding claim 16, the combination of Louis, Robson and Lee discloses all the limitations of claim 9, as discussed above, and further, the combination of Louis, Robson and Lee clearly discloses receiving an additional request from the user to hide the interface affordance (see Louis; paragraphs 0023, 0034, 0039 and 0048; Louis discloses privacy settings on information of the users, such as profile information.  Further, permission information regarding participation.  As such, when a user applies setting for privacy the information will not show); and hiding the visual indication in response to receiving the additional request (see Louis; paragraphs 0023, 0034, 0039 and 0048).

Claim 4, 5, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Louis et al. (U.S. 2014/0279066 A1), Robson (U.S. 2011/0219310 A1) and Lee et al. (U.S. 2008/0030496 A1), as applied to claim 3 above, and further in view of Friggeri et al. (U.S. 2015/0347411 A1). 
Regarding claims 4, 12 and 20, the combination of Louis, Robson and Lee discloses all the limitations of claims 3, 11 and 19, as discussed above.  Further, while Louis discloses identifying the additional user and calculating an affinity score by the social networking system to approximate a user’s affinity for other users (see Louis; paragraphs 0038 and 0061) and both Louis and Robson disclose a dating service, as discussed above, the combination of Louis, Robson and Lee does not explicitly disclose wherein identifying the additional user comprises determining that the user and the additional user have at least a threshold level of compatibility within the dating service.
In analogous art, Friggeri discloses wherein identifying the additional user comprises determining that the user and the additional user have at least a threshold level of compatibility within the dating service (see Friggeri; paragraph 0057; Friggeri discloses determining an additional user having at least a threshold number of attributes matching or similar to attributes of the user). 
One of ordinary skill in the art would have been motivated to combine Louis, Robson, Lee and Friggeri because they all disclose features for connecting users using social networking, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Friggeri’s threshold feature into the combined system of Louis, Robson and Lee in order to provide the affinity scores that are calculated by Louis (see Louis; paragraph 0061) to include a threshold level to determine the match with other users.
Regarding claims 5 and 13, the combination of Louis, Robson, Lee and Friggeri discloses all the limitations of claims 4 and 12, as discussed above, and further the combination of Louis, Robson, Lee and Friggeri clearly discloses wherein determining that the user and the additional user have at least the threshold level of compatibility within the dating service is based on interactions of the additional user with other users of the discovery service (see Friggeri; paragraphs 0027, 0033, 0047 and 0057; Friggeri discloses characteristics of interactions between users and recommendation of the additional users based on the interactions.  Further, although not relied upon, Lee also discloses determining interaction between users; see Lee; paragraphs 0059, 0066 and 0072).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abou Mahmoud et al. (U.S. 2015/0163321 A1) discloses distinguishing between messages on social media with proper highlighting. 
Mishra et al. (U.S. 10,320,734 B1) discloses social matching including determining one or more friends. 
Finder (U.S. 2016/0004778 A1) discloses matchmaking for an online social networking service.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        09/26/22

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442